Citation Nr: 1529550	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-45 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for nasal polyps, sinusitis and rhinitis.

3.  Entitlement to service connection for disability resulting from nerve trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1959 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the March 2011 rating decision, the RO denied claims for service connection of a "sinus condition" and a "nerve condition."  The claimed sinus disability has been included on appeal as germane to the initial claim characterized as "nasal polyps."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the RO has not treated the issue of entitlement to service connection for a "nerve condition" as being on appeal since the issuance of the January 31, 2013 Statement of the Case (SOC).  

Along these lines the Board notes that VA received a VA Form 9 from the Veteran in August 2013, which would be untimely.  After a veteran receives the SOC, he must file a formal appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302 (b) (2013); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (where a claimant did not perfect an appeal by timely filing a Substantive Appeal, the rating decision then becomes final).  However, in March 2013, VA received communication from the Veteran referencing the January 2013 SOC, and the Board will accept this in lieu of the appeal form.   Thus, the issue of entitlement to service connection for a nervous condition is properly on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In numerous communications the Veteran has requested to appear before the Board via videoconference.  However, he is incarcerated, and it appears that he will remain so for the foreseeable future.  A review of the record does not disclose that the Veteran has withdrawn the hearing request, and no apparent development has been undertaken to attempt to arrange for a hearing.  It is not indicated what the Veteran's prison's policy is on the feasibility of conducting a videoconference hearing, and the Board concludes that remand is necessary to attempt to afford the Veteran an opportunity for a hearing.  See Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2011) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2011) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to address the feasibility of scheduling the Veteran for a videoconference hearing before the Board in connection with the claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the most appropriate VA Medical Center by videoconference.

If the Veteran's incarceration will prevent his appearance for a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend a hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and his representative should be notified of the time and place to report for the hearing.

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

2. Thereafter, the matters on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




